DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 01/10/2020; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 01/10/2020.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 2003/0191841, DeFerranti, et al. to hereinafter DeFerranti in view of United States Patent Publication US 2002/0111883, Cerami, et al. 

Referring to Claim 21, DeFerranti teaches a system, comprising:
one or more compute nodes configured to:
receive, from a client, a connectivity request for connectivity via a dedicated physical connection (
DeFerranti: Sec. 0011, establishing a connection from the requesting user to the connection centre;);

determine response information for each respective connection capacity group based on: the determined capacity at each respective connection capacity group. (
DeFerranti: Sec. 0025-0029, 0033, Describes routers sending information that shows a list of available connection to which the user may connect. DeFerranti 0202, 0211, teaches response information for determining port capacity.);

send a response comprising the determined response information (
Examiner is interpreting this limitation as displaying of information, wherein DeFerranti: Sec. 0329, 0346, describes displaying of information).

DeFerranti does not explicitly teach determine a capacity for each of two or more connection capacity groups of a plurality of connection capacity groups that each comprise physical ports available to accept the dedicated physical connection, each respective capacity based on a number of physical ports available to accept the dedicated physical connection at a respective connection capacity group; determine, based on a proximity of a connection capacity group, that there is a smaller number of connection capacity groups with available ports to one or more other clients than to the client; , and the determination that there is a smaller number of connection capacity groups with available ports to one or more other clients than to the client.
	However, Cerami teaches these limitations

determine a capacity for each of two or more connection capacity groups of a plurality of connection capacity groups that each comprise physical ports available to accept the dedicated physical connection, each respective capacity based on a number of physical ports available to accept the dedicated physical connection at a respective connection capacity group (
Cerami: Sec. 0075, 0086, Describes that capacity is based on the number of ports available);

determine, based on a proximity of a connection capacity group, that there is a smaller number of connection capacity groups with available ports to one or more other clients than to the client; , and the determination that there is a smaller number of connection capacity groups with available ports to one or more other clients than to the client (
Cerami: Sec. 0086, 0090, Describes that capacity is based on the number of ports available, in which the capacity of the ports could be a less number of available ports);

DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)

Referring to Claim 22, DeFerranti teaches the system of claim 21, wherein the system further comprises:
wherein one or more of the compute nodes are configured to:
receive a response indicating selection of one or more of the two or more connection capacity groups comprising physical ports available to accept the dedicated physical connection ();

DeFerranti does not explicitly teach a capacity database comprising capacity information for each connection capacity group of the plurality of connection capacity groups; update the capacity information of the capacity database for the selected connection capacity group based on the selection.
	However, Cerami teaches these limitations
a capacity database comprising capacity information for each connection capacity group of the plurality of connection capacity groups (
Cerami: Sec. 0010, Describes the database for which the capacity information is determine);

update the capacity information of the capacity database for the selected connection capacity group based on the selection (
Cerami: Sec. 0010, 0058, 0062-0065, 0071, Describes updating the network equipment and inventory which includes the database for which the capacity information is determine).

DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)


Referring to Claim 23, DeFerranti teaches the system of claim 21, wherein one or more of the compute nodes are configured to implement and apply a bias model (
DeFerranti: Sec. 0239, 0240 Describes determining biased and unbiased data that can be used for processing.). 

DeFerranti does not explicitly teach to perform said determination that there is a smaller number of connection capacity groups comprising physical ports available to one or more others of the clients than to the client.
However, Cerami teaches to perform said determination that there is a smaller number of connection capacity groups comprising physical ports available to one or more others of the clients than to the client (
Cerami: Sec. 0075, 0086, Describes that capacity is based on the number of ports available).

DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)

Referring to Claim 24, DeFerranti teaches the system of claim 21, wherein:
the respective numbers of physical ports available to accept the dedicated physical connection at the respective connection capacity groups comprise respective numbers of physical ports of a plurality of different types (
DeFerranti: Sec. 0188, 0203 Describes plurality of connection which includes physical ports used for physical connections to the network, wherein the physical connection includes: VPN, VLANS, and others, which Fig. 4 teaches selecting the required port types and capacity);
determine response information for physical ports of the specific type for each respective connection capacity group based on the determined capacity for the specific type of physical ports at the respective connection capacity groups (
DeFerranti: Sec. 0025-0029, 0033, Describes routers sending information that shows a list of available connection to which the user may connect. DeFerranti 0202, 0211, teaches determining and enhancing port capacity).

DeFerranti does not explicitly teach to determine the response information for each respective connection capacity group, one or more of the compute nodes are configured to:
determine a capacity for a specific type of physical port for each of two or more connection capacity groups of the plurality of connection capacity groups that comprise physical ports of the specific type available to accept the dedicated physical connection.
However, Cerami teaches these limitations
to determine the response information for each respective connection capacity group, one or more of the compute nodes are configured to:
determine a capacity for a specific type of physical port for each of two or more connection capacity groups of the plurality of connection capacity groups that comprise physical ports of the specific type available to accept the dedicated physical connection (
Cerami: Sec. 0075, 0085-0092, Describes determining the capacity for different types of physical ports);
DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056).

Referring to Claim 25, DeFerranti teaches the system of claim 21, further comprising:
wherein one or more of the computer nodes are configured to:
detect an increase in the number of physical ports available to accept a dedicated physical connection at a particular one of the connection capacity groups (
DeFerranti: Sec. 0316 Describes that increasing the number of routers available, wherein router contains the ports, therefore the Examiner is interpreting this as increasing the number of ports);

DeFerranti does not explicitly teach a capacity database comprising capacity information for each connection capacity group of the plurality of connection capacity groups; update capacity information in the capacity database for the particular connection capacity group based on the detected increase in the number of physical ports available to accept a dedicated physical connection at the particular connection capacity group.
	However, Cerami teaches these limitations
a capacity database comprising capacity information for each connection capacity group of the plurality of connection capacity groups; update capacity information in the capacity database for the particular connection capacity group based on the detected increase in the number of physical ports available to accept a dedicated physical connection at the particular connection capacity group (
Cerami: Sec. 0010, 0058, 0062-0065, 0071, Describes updating the network equipment and inventory which includes the database for which the capacity information is determined for multiple connections. Then, Cerami 0056, describes increasing the physical network, which includes increasing ports.).
DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)

Referring to Claim 26, DeFerranti teaches the system of claim 25, wherein one or more of the computer nodes are configured to:
determine a market rate for dedicated physical connections at the particular connection capacity group to be included in the response information for the particular connection capacity group (
DeFerranti: Sec. 0208-210 Describes market rate for connections within IP Exchanges).
DeFerranti does not explicitly teach based on the updated capacity information for the particular connection capacity group.
However, Cerami teaches based on the updated capacity information for the particular connection capacity group (Cerami: Sec. 0010, 0058, 0062-0065, 0071, Describes updating the network equipment and inventory which includes the database for which the capacity information is determine)
DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)


Referring to Claim 27, DeFerranti teaches the system of claim 26, wherein one or more of the computer nodes are configured to:
adjust a rate charged to existing clients for dedicated physical connections at the particular connection capacity group based at least in part on the determined market rate for the particular connection capacity group (
DeFerranti: Sec. 0161 Describes market and market rates being changed).


Claims 28-31 recite limitations that stand rejected via the art citations and rationale applied to claims 21, 22, 25, 26.

Referring to Claim 32, DeFerranti teaches the method of claim 28 further comprising:
wherein said determining the capacity for each of the two or more connection capacity groups is based on the projected number of physical ports available to accept the dedicated physical connection at each respective available connection capacity group (
DeFerranti: Sec. 0188, 0203 Describes plurality of connection which includes physical ports used for physical connections to the network, wherein the physical connection includes: VPN, VLANS, and others).

DeFerranti does not explicitly teach determining, prior to determining the capacity for each of the two or more connection capacity groups that comprise physical ports available to accept the dedicated physical connection, a projected number of physical ports available to accept the dedicated physical connection, wherein the projected number of physical ports is based at least in part on information indicating one or more usage trends of physical ports at each respective connection capacity group. 
However, Cerami teaches determining, prior to determining the capacity for each of the two or more connection capacity groups that comprise physical ports available to accept the dedicated physical connection, a projected number of physical ports available to accept the dedicated physical connection, wherein the projected number of physical ports is based at least in part on information indicating one or more usage trends of physical ports at each respective connection capacity group (
Cerami: Sec. 0084, 0085, Describes determining the usage of network equipment, which includes physical ports.);


Referring to Claim 33, DeFerranti teaches the method of claim 28 further comprising:
wherein said determining the capacity for each of the two or more connection capacity groups is based on a current number of physical ports available to accept the dedicated physical connection at each respective connection capacity group (
DeFerranti: Sec. 0025-0029, 0033, Describes routers sending information that shows a list of available connection to which the user may connect. DeFerranti 0202, 0211, teaches determining and enhancing port capacity).

Referring to Claim 34, DeFerranti teaches the method of claim 28 further comprising:
wherein the physical ports at the two or more connection capacity groups comprise physical ports of a plurality of different types (
DeFerranti: Sec. 0188, 0203 Describes plurality of connection which includes physical ports used for physical connections to the network, wherein the physical connection includes: VPN, VLANS, and others, which Fig. 4 teaches selecting the required port types and capacity);
determining, by one or more of the compute nodes, response information for physical ports of the specific type for each respective connection capacity group based on the determined capacity of physical ports of the specific type at the one or more respective connection capacity groups (
DeFerranti: Sec. 0025-0029, 0033, Describes routers sending information that shows a list of available connection to which the user may connect. DeFerranti 0202, 0211, teaches determining and enhancing port capacity).

DeFerranti does not explicitly teach determining, by one or more of the compute nodes, a capacity for a specific type of physical port for each of two or more connection capacity groups of the plurality of connection capacity groups that comprise physical ports of the specific type available to accept the dedicated physical connection.
However, Cerami teaches determining, by one or more of the compute nodes, a capacity for a specific type of physical port for each of two or more connection capacity groups of the plurality of connection capacity groups that comprise physical ports of the specific type available to accept the dedicated physical connection. (
Cerami: Sec. 0075, 0085-0092, Describes determining the capacity for different types of physical ports).

DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)

Claim 35 recites limitations that stand rejected via the art citations and rationale applied to claim 21. Regarding a non-transitory computer-accessible storage medium storing program instructions that when executed on one or more processors (DeFerranti: Sec. 0048, 0052, 0069);
 
Referring to Claim 36, DeFerranti teaches the one or more non-transitory computer-accessible storage media of claim 35, wherein the program instruction, when executed on or across one or more of the processors:
responsive to receipt of a selection of one or more of the two or more connection capacity groups available to accept the physical connection (
DeFerranti: Sec. 0188, 0203 Describes plurality of connection which includes physical ports used for physical connections to the network, wherein the physical connection includes: VPN, VLANS, and others) 

DeFerranti does not explicitly teach update, capacity information of a capacity database for the selected connection capacity group based on the client's selection, wherein the capacity database comprises capacity information for each connection capacity group of the plurality of connection capacity groups.
	However, Cerami teaches these limitations
update, capacity information of a capacity database for the selected connection capacity group based on the client's selection (
Cerami: Sec. 0010, 0058, 0062-0065, 0071, Describes updating the network equipment and inventory which includes the database for which the capacity information is determine).
wherein the capacity database comprises capacity information for each connection capacity group of the plurality of connection capacity groups (
Cerami: Sec. 0010, Describes the database for which the capacity information is determined).

DeFerranti and Cerami are both directed to the analysis of networking and communication (See DeFerranti at 0112, 0136; Cerami at 0023, 0072). DeFerranti discloses that additional examples wireless communication, such as the internet can be considered (See DeFerranti at 0129). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified DeFerranti, which teaches detecting and repairing information technology problems in view of Cerami, to efficiently apply analysis of networking and communication to enhancing the capability to communicate with masses by including the analyzing of physical equipment. (See Cerami at 0046, 0056)

Referring to Claim 37, DeFerranti teaches the one or more non-transitory computer-accessible storage media of claim 36, wherein the program instruction, when executed on or across one or more of the processors:
determine a market rate for dedicated physical connections at a particular one of the connection capacity groups to be included in the response information for the particular connection capacity group (
DeFerranti: Sec. 0208-210 Describes market rate for connections within IP Exchanges).

adjust a rate charged to existing clients for dedicated physical connections at the particular connection capacity group based at least in part on the determined market rate for the particular connection capacity group (
DeFerranti: Sec. 0161 Describes market and market rates being changed).

DeFerranti does not explicitly teach based on the updated capacity information for the particular connection capacity group.
However, Cerami teaches based on the updated capacity information for the particular connection capacity group (
Cerami: Sec. 0010, 0058, 0062-0065, 0071, Describes updating the network equipment and inventory which includes the database for which the capacity information is determine);

Claim 38 recites limitations that stand rejected via the art citations and rationale applied to claim 24. 

Referring to Claim 39, DeFerranti teaches the one or more non-transitory computer-accessible storage media of claim 35, wherein the program instruction, when executed on or across one or more of the processors:
detect an increase in the number of physical ports available to accept a dedicated physical connection at a particular one of the connection capacity groups (
DeFerranti: Sec. 0316 Describes that increasing the number of routers available, wherein router contains the ports, therefore the Examiner is interpreting this as increasing the number of ports);
update a market rate for dedicated physical connections at the particular connection capacity group based on the detected increase in the number of physical ports available to accept the dedicated physical connection at the particular connection capacity group (
DeFerranti: Sec. 0147, 0161 teaches the market rates being changed and effected by prices and capacities, wherein the capacities are based off of the number of routers);
adjust a rate charged to existing clients for dedicated physical connections at the particular connection capacity group based at least in part on the updated market rate for the particular connection capacity group (
DeFerranti: Sec. 0161 Describes market and market rates being changed).

Claim 40 recites limitations that stand rejected via the art citations and rationale applied to claim 32. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al, U.S. Pub. 2014/0137109, (describing the method for implementing and managing network services).
Yan et al, E.P. Pub. 2391085, (describing the method for managing network systems for multi-port load).
Rauscheckeret al., Cloud-Based Manufacturing-As-A-Service Environment for Customized Products, eChallenges e-2011 Conference Proceedings. IIMC International Information Management Corporation, ISBN: 978-1-905824-27-4 
https://strathprints.strath.ac.uk/38573/1/Cloud_based_Manufacturing_as_a_Service_Environment_for_Customized_Products.pdf (describes customizing cloud base services for products).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Uche Byrd/
Examiner, Art Unit 3624



/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624